PER CURIAM.
We have carefully reviewed the points raised on appeal by appellant, Ray Autry Adkins, and after due consideration find them to be without merit. In arriving at this conclusion, we adhere to this court’s previous opinion rendered in Chester v. State, Fla.App.2nd, 1973, 276 So.2d 76. *121This decision is rendered without prejudice to the appellant to raise the question of the ineffectiveness of his counsel in the trial court under Rule 3.850, CrPR, 33 F.S.A. Accordingly, we
Affirm.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.